DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-19, as filed on 07/21/2021, are currently pending and considered below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 8, lines 1-2: “retaining device” (generic placeholder) “configured to attach the exercise platform to another exercise platform” (functional language). The generic placeholder is not modified by sufficient structure to perform the recited function.
Claim 12, line 2: “retention device” (generic placeholder) “to attach at least two of said exercise platforms together” (functional language). The generic placeholder is not modified by sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	For “retention/retaining device” Page 7 recites: “a retaining device 111, such as a clip”. The retention/retaining device is being interpreted to include a clip.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-11, and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over US 20120115692 A1 (Bussen) in view of US 20070087920 A1 (Dachraoui et al; Dachraoui).
	Regarding Independent Claim 1, Bussen discloses an exercise platform (exercise apparatus 20, Figure 18) comprising: a body (platform 20) having a first surface (platform surface 1) opposite a second surface (ground surface 10), a first channel disposed in said second surface (notch 5, Figure 18: Annotated); and a second channel (groove 5, Figure 18: Annotated) disposed in said second surface that intersects said first channel (see Figure 18).  

    PNG
    media_image1.png
    380
    572
    media_image1.png
    Greyscale

Figure 18: Bussen Annotated
	Bussen discloses the invention as substantially claimed, see above. Bussen further discloses the exercise device as foldable (“exercise apparatus may be constructed such that the apparatus collapses, telescopes, folds, or otherwise can be made smaller for ease of storage or travel” ¶ 88). Bussen does not disclose said body having a first section and a second section pivotably joined together.
	Dachraoui teaches an analogous exercise platform device comprising an exercise platform comprising: a body (base 2) having a first surface opposite a second surface (see Figure 1), said body having a first section (“a top part” ¶ 61) and a second section (“a bottom part” ¶ 61) pivotably joined together (via hinge 16). 

    PNG
    media_image2.png
    285
    427
    media_image2.png
    Greyscale

Figure 1: Dachraoui
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the exercise platform to have a first second and a second section pivotably joined together, as taught by Dachraoui, for ease of storage or travel (¶ 88: Bussen).
	Regarding Claim 3, Bussen in view of Dachraoui further disclose the exercise platform of claim 1, wherein said first and second channels have open ends (see figure 18 wherein the channels at each of their ends is open to the exterior radial sides of the platform 20).  
	Regarding Claim 5, Bussen in view of Dachraoui further discloses the exercise platform of claim 1, wherein said first channel is longer than said second channel (see Figure 18 wherein the first channel is along the greater length of the platform 20 and is longer than the second channel).  
	Regarding Claim 6, Bussen in view of Dachraoui further disclose the exercise platform of claim 5, wherein said second channel comprises a plurality of said second channels (Figure 18: Annotated), wherein a first one of said second channels is centered in said second surface, and a second and a third one of said second channels are positioned on either side of said first one of said second channels (see Figure 18).  

    PNG
    media_image3.png
    395
    585
    media_image3.png
    Greyscale

Figure 18: Bussen Annotated
	Regarding Claim 7, Bussen further discloses the exercise platform of claim 1, wherein the exercise platform is stackable with another exercise platform (the platform 20 has flat surfaces and is capable of being stacked with another platform 20).  
	Regarding Claim 9, Bussen in view of Dachraoui further disclose the exercise platform of claim 1, wherein said first and second channels define a plurality of legs configured to be placed upon a support surface (Figure 18: Annotated).  

    PNG
    media_image4.png
    311
    741
    media_image4.png
    Greyscale

Figure 18: Bussen Annotated
	Regarding Claim 10, Bussen in view of Dachraoui further disclose the exercise platform of claim 9, wherein when said legs are disposed on the support surface (the legs are placed on and in direct contact with the ground), said first and second channels are spaced away from the support surface by a gap (in as much as applicant has shown the grooves 5 are spaced apart from the ground such that there is a channel between undersurface of the board 10 and the ground).  

	Regarding Independent Claim 11, Bussen discloses an exercise kit comprising: 
	one or more exercise platforms (exercise apparatus 20) comprising:
	a body (exercise platform 20) having a first surface (platform surface 1) opposite a second surface (ground surface 10), 
	a first channel (receiving groove 5, Figure 18: Annotated) disposed in said second surface (Figure 18); 
	and a second channel (receiving groove 18, Figure 18) disposed in said second surface that intersects said first channel (first and second channels are intersecting at perpendicular angles, see Figure 18); and one or more exercise bands (Resistance bands 17).  

    PNG
    media_image1.png
    380
    572
    media_image1.png
    Greyscale

Figure 18: Bussen Annotated
	Bussen discloses the invention as substantially claimed, see above. Bussen further discloses the exercise device as foldable (“exercise apparatus may be constructed such that the apparatus collapses, telescopes, folds, or otherwise can be made smaller for ease of storage or travel” ¶ 88). Bussen does not disclose said body having a first section and a second section pivotably joined together.
	Dachraoui teaches an analogous exercise platform device comprising an exercise platform comprising: a body (base 2) having a first surface opposite a second surface (see Figure 1), said body having a first section (“a top part” ¶ 61) and a second section (“a bottom part” ¶ 61) pivotably joined together (via hinge 16). 

    PNG
    media_image2.png
    285
    427
    media_image2.png
    Greyscale

Figure 2: Dachraoui
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the exercise platform to have a first second and a second section pivotably joined together, as taught by Dachraoui, for ease of storage or travel (¶ 88: Bussen).
	Regarding Claim 15, Bussen in view of Dachraoui further discloses the exercise platform of claim 11, wherein said first channel is longer than said second channel (see Figure 18 wherein the first channel is along the greater length of the platform 20 and is longer than the second channel).  
	Regarding Claim 16, Bussen further discloses the exercise platform of claim 11, wherein the exercise platform is stackable with another exercise platform (the platform 20 has flat surfaces and is capable of being stacked with another platform 20).  
	Regarding Claim 17, Bussen in view of Dachraoui further disclose the exercise platform of claim 11, wherein said first and second channels define a plurality of legs configured to be placed upon a support surface (Figure 18: Annotated).  

    PNG
    media_image4.png
    311
    741
    media_image4.png
    Greyscale

Figure 18: Bussen Annotated
	Regarding Claim 18, Bussen in view of Dachraoui further disclose the exercise platform of claim 17, wherein when said legs are disposed on the support surface (the legs are placed on and in direct contact with the ground), said first and second channels are spaced away from the support surface by a gap (in as much as applicant has shown the grooves 5 are spaced apart from the ground such that there is a channel between undersurface of the board 10 and the ground).  
	Regarding Claim 19, Bussen in view of Dachraoui further disclose the exercise platform of claim 18, wherein said first and second channels form openings with the support surface (in as much as applicant has shown the grooves 5 form channels between the platform 20 and the ground surface forming opening therethrough).  

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120115692 A1 (Bussen) in view of US 20070087920 A1 (Dachraoui) in further view of US 5076571 A (Croce et al; henceforth Croce).
	Regarding Claims 2 and 13, Bussen discloses the invention as substantially claimed, see above. Bussen further discloses that the platforms are made of a number of materials (“The exercise apparatus may be fabricated of any suitable material that provides substantial rigidity but can be easily positioned by a user. For example, but without limitation, the exercise apparatus may be fabricated of a suitable material such as wood, plastic, or a composite material” ¶ 49). 
	Bussen does not disclose wherein said body is formed of ultra-high molecular weight (UHMW) polyethylene. 
	Croce teaches an analogous exercise board (platform 10) wherein said body is formed of ultra-high molecular weight (UHMW) polyethylene (Col. 2, lines 38-44).

    PNG
    media_image5.png
    138
    446
    media_image5.png
    Greyscale

	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Bussen’s board to be formed of an upper UHMW sheet, as taught by Croce in order to provide exercise surface that is highly resistance to abrasion and moisture.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120115692 A1 (Bussen) in view of US 20070087920 A1 (Dachraoui) in further view of
	Regarding Claim 4, Bussen in view of Dachraoui disclose the invention as substantially claimed, see above. Bussen further discloses an edge proximate to said opening end of said first and second channels (see Figure 8 wherein the openings of the grooves 5 along the radial sides of the platform 20 form an edge with the radial sides). Bussen does not disclose wherein said edge includes a roller.
	Engle teaches an analogous platform exercise device solving the same issue of channels for resistance bands within the platform (Figure 1) comprising:
	a body (housing 10) having a first surface (top portion 50) opposite a second surface (bottom portion 52), a first channel (opening 40) disposed in said second surface (see Figure 2); and a second channel (openings 40) disposed in said second surface that intersects said first channel (see Figure 2 wherein the openings 40 intersect each other at perpendicular angles);

    PNG
    media_image6.png
    395
    478
    media_image6.png
    Greyscale

Figure 1: Engle
	wherein said first and second channels have open end (see Figure 2 wherein the openings 40 have openings formed within the radial sides of the housing 10 such that they are open to the external outside of the device)
	wherein an edge (“top portion” of each opening 40, ¶ 55) proximate to said open ends of said first and second channels (Figure 4) each includes a roller (roller 110).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the edge of the open ends each with a roller, as taught by Engle, in order to reduce friction that would otherwise be caused by the resistance band moving against the platform (¶ 68).
	Regarding Claim 14, Bussen in view of Dachraoui disclose the invention as substantially claimed, see above. Bussen does not disclose wherein said first and second channels each include a roller.  
	Engle teaches an analogous platform exercise device solving the same issue of channels for resistance bands within the platform (Figure 1) comprising:
	a body (housing 10) having a first surface (top portion 50) opposite a second surface (bottom portion 52), a first channel (opening 40) disposed in said second surface (see Figure 2); and a second channel (openings 40) disposed in said second surface that intersects said first channel (see Figure 2 wherein the openings 40 intersect each other at perpendicular angles);
	wherein said first and second channels each include a roller (roller 110, See Figures 1 and 4 wherein each opening 40 has a roller 110 along an upper side of the opening).  
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the edge of the open ends each with a roller, as taught by Engle, in order to reduce friction that would otherwise be caused by the resistance band moving against the platform (¶ 68).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120115692 A1 (Bussen) in view of US 20070087920 A1 (Dachraoui) in further view of US 10512814 B1 (Conroy). 
	Regarding Claims 8 and 12, Bussen discloses the invention as substantially claimed, see above. Bussen does not disclose a retaining device (see 112(f) interpretation above wherein retaining device is being interpreted as a clip) configured to attach the exercise platform to another exercise platform.  
	Conroy teaches an analogous exercise platform (platforms 102, 104) for use with exercise bands (resistance bands 302) comprising:
	 a body (platform 102) having a first (textured surface 112) and second surface (“bottom side”) positioned upon a support surface (support surface 206, see Figure 3);

    PNG
    media_image7.png
    459
    528
    media_image7.png
    Greyscale

Figure 3: Conroy
	further comprising a retaining device (Slot 404; The Merriam-Webster definition of clip is “any of various devices that grip, clasp, or hook”, see appendix; in as much as applicant has shown the slot 404 is c-shaped and frictionally grips the end of elastic couplings 106 coupling the two platforms together via the elastic coupling 106) configured to attach the exercise platform to another exercise platform (platform 104) through elastic couplings (elastic couplings 106).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Bussen’s invention to have two platforms with retaining devices and elastic couplings, as taught by Conroy, in order to allow for a more diversified workout and allow for Pilates exercises (Col. 1, lines 20-25).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784